DETAILED ACTION
In a communication received on 1 July 2022, applicants amended claims 1 and 14.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1), and further in view of Gifford (US 5,812,776).

With respect to claim 1, Freeman discloses: an electronic registered mail ("ERM") apparatus comprising:
at least one interface configured to receive, from a sender server, (i) recipient information for creating ERM for sending to a recipient (i.e., sender server generates message envelope indicating intended recipient email address in Freeman, fig. 4,¶0025, ¶0026), (ii) ERM content for the ERM (i.e., encrypted message content in Freeman, fig. 4,¶0025, ¶0026), and (iii) at least one verification option (i.e., privacy policy indicating requirement for certificate that email of intended recipient in Freeman, fig. 4,¶0025, ¶0026), and a recipient email address (i.e., indicating intended recipient e-mail address in Freeman, fig. 4,¶0024), and instructions for verification of the recipient based on the at least one verification option (i.e., generating a message envelope including a privacy policy for requiring certificate of receipt by intended recipient in Freeman, fig. 4,¶0024),
transmit the ERM notification message to the recipient email address (i.e., transmitting message envolpe from sender to intended recipient in Freeman, ¶0027),
receive verification information from a user device, which accesses the ERM notification to the recipient email address (i.e., receiver transmits key and recipient's email address to the server to verify intended recipient address in Freeman, ¶0028), 
compare the verification information to at least some of the recipient information provided by the sender server or a unique code, if the comparison is positive, cause the ERM content to be provided to the recipient (i.e., transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address in Freeman, ¶0028),
and if the comparison is negative, prevent the ERM content from being provided to the recipient. (i.e., reject the transaction to decrypt the message content if the e-mail address of intended receiver does not match that returned by the recipient in Freeman, ¶0029).

Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman do(es) not explicitly disclose the following.  Parthasarathy, in order to improve interoperability of sending secure encrypted e-mails to any email address (¶0004), discloses: ,wherein the ERM notification message includes at least one field or interface for accepting verification information based on the at least one verification option (i.e., e-mail message linked to displaying a UI with form for entering credentials in Parthasarathy, ¶0046).
Based on Freeman in view of Parthasarathy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Parthasarathy to improve upon those of Freeman in order to improve interoperability of sending secure encrypted e-mails to any email address.

Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman and Parthasarathy do(es) not explicitly disclose the following.  Gifford, in order to implement an authorization process for accessing content corresponding to a level of sensitivity (col. 5 lines 13-58), discloses:
the recipient information including a recipient name, a recipient physical address (i.e., challenge for authentication may include user name and home address in Gifford, col. 5 lines 21-41); and
a processor communicatively coupled to the at least one interface and configured to: create an ERM notification message for the recipient by including the recipient name (i.e., challenge includes referencing account credentials including a user name in Gifford, col. 5 lines 12-34),
the recipient physical address (i.e., receiving the identifying information such as a physical home address to identify the recipient of content in Gifford, col. 5 lines 35-58),
store a copy of the ERM to a memory device including at least one of the ERM notification message or the ERM content (i.e., store content on a web server accessible by URL in Gifford, col. 2 lines 10-21).
Based on Freeman in view of Parthasarathy, and further in view of Gifford, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gifford to improve upon those of Freeman in order to implement an authorization process for accessing content corresponding to a level of sensitivity.


Claims 2, 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1) and Gifford (US 5,812,776), and further in view of Gupta et al. (US 2002/0099775 A1).

With respect to claim 2, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Gupta, in order to suplement email functionality by storing and modifying copies of the message at servers (abstract), discloses: the apparatus of claim 1, wherein the ERM content includes at least one of a message, confidential information, a lien notification, legal information, personal information, an image, a video, or a hyperlink to a payment processor online system, a website, web form, or a server (i.e., storing content of the message accessible to client on application server; author of message can add various objects to the message content such as a picture and/or hyperlink in Gupta, ¶0058, ¶0132).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Gupta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gupta to improve upon those of Freeman in order to suplement email functionality by storing and modifying copies of the message at servers.

With respect to claim 5, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman, Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Gupta, in order to suplement email functionality by storing and modifying copies of the message at servers (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to store a record of the comparison in relation to the copy of the ERM in the memory device (i.e., send authentication result to the server in Gupta, ¶0133).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Gupta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gupta to improve upon those of Freeman in order to suplement email functionality by storing and modifying copies of the message at servers.

With respect to claim 6, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman, Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Gupta, in order to suplement email functionality by storing and modifying copies of the message at servers (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to transmit a message to the sender server that is indicative of the comparison or indicative as to whether the ERM content was provided to the recipient (i.e., authentication authority communicates result of authentication to application server to provide the content in Gupta, ¶0133).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Gupta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gupta to improve upon those of Freeman in order to suplement email functionality by storing and modifying copies of the message at servers.

With respect to claim 13, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman, Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Gupta, in order to suplement email functionality by storing and modifying copies of the message at servers (abstract), discloses: the apparatus of claim 1, wherein the ERM content includes a lien notice or a lien to sale notice (i.e., options for indicating and communicating content of a sensitive, personal, private or confidential nature; includes encryption or addition of digital signatures to the message content in Gupta, ¶0063).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Gupta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gupta to improve upon those of Freeman in order to suplement email functionality by storing and modifying copies of the message at servers.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1) and Gifford (US 5,812,776), and further in view of Fellenstein et al. (US 2004/0019644 A1).

With respect to claim 3, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) do(es) not explicitly disclose the following.  Fellenstein, in order to provide a single message with sections that may be hidden to secure the information (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to include the ERM content with the ERM notification message and cause the ERM content to be available or unlocked if the comparison is positive (i.e., sensitive text is included in the message, users can request access to the text or be denied based on an approval by originator in Fellenstein, ¶0054-0057).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Fellenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fellenstein to improve upon those of Freeman in order to providing a single message with sections that may be hidden to secure the information.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1) and Gifford (US 5,812,776), and further in view of Naick et al. (US 2005/0108335 A1).

With respect to claim 4, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Naick, in order to implement selective display of an email attachment (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to provide the ERM content separately from the ERM notification message and transmit at least one message with the ERM content to the recipient email address if the comparison is positive (i.e., receive email stripped of attachment and replaced with a hyperlink; successful authentication of user causes transmission of attachment to recipient's email client in Naick, ¶0032-0033).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Naick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Naick to improve upon those of Freeman in order to implement selective display of an email attachment.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1) and Gifford (US 5,812,776), and further in view of Ganesan (US 2015/0281231 A1).

With respect to claim 7, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet or authenticate the identity of a user (¶0051), discloses: the apparatus of claim 1, wherein
the at least one verification option includes at least one of receiving a code from a notary, recording an image of an identification card, recording video of the recipient holding the identification card, or live verification by an operator (i.e., take an image of the user with indication of a code provided by the registrar to authenticate the user in Ganesan, ¶0053).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Freeman in order to remotely vet or authenticate the identity of a user.

With respect to claim 8, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman do(es) not explicitly disclose the following.  Parthasarathy, in order to improve interoperability of sending secure encrypted e-mails to any email address (¶0004), discloses: the apparatus of claim 7, wherein the processor is configured to include a verification submission feature including the at least one field or interface with the ERM notification message, the submission feature configured based on the at least one verification option (i.e., e-mail message linked to displaying a UI with form for entering credentials in Parthasarathy, ¶0046).  
Based on Freeman in view of Parthasarathy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Parthasarathy to improve upon those of Freeman in order to improve interoperability of sending secure encrypted e-mails to any email address.

With respect to claim 9, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet or authenticate the identity of a user (¶0051), discloses: the apparatus of claim 8, wherein:
selection of the verification submission feature for the code from the notary causes the ERM notification message to open an interface on the user device with at least one field to accept the code from the notary for submission of the verification information (i.e., activate app to take photo of the user and enter and communicate the picture to the registrar which includes interface for entering information corresponding to the photo taken in Ganesan, ¶0053);
selection of the verification submission feature for recording the image of the identification card causes the ERM notification message to open an interface on the user device with at least one field to accept a recorded image of the identification card of the recipient for submission of the verification information (i.e., submitting a taken image of the user's driver's license in Ganesan, ¶0053);
selection of the verification submission feature for recording the video of the recipient holding the identification card causes the ERM notification message to open an interface on the user device that provides instructions for the recipient to perform while being recorded and includes at least one field to accept the recorded video of the identification card of the recipient for submission of the verification information (i.e., request user to record using the camera with instructions for performing an action in using the camera in Ganesan, ¶0053); and
selection of the verification submission feature for the live verification by an operator causes the ERM notification message to open an interface on the user device with a communication connection to an operator terminal that provides the verification information after the recipient has satisfied requests of the operator or the operator terminal provides the recipient the code for submission as the verification information. (i.e., in real time, registrar confirms that a code from the client device matches which verifies identity of the user in Ganesan, ¶0049).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Freeman in order to remotely vet or authenticate the identity of a user.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1) and Gifford (US 5,812,776), and further in view of Harik et al. (US 2014/0067931 A1).

With respect to claim 10, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Harik, in order to match received person's identity and match it to a corresponding individual in a social network (¶0018), discloses: the apparatus of claim 1, wherein the processor is configured to compare the verification information to at least some of the recipient information by:
performing at least one of a name recognition algorithm or a physical address recognition algorithm (e.g., Levenshtein algorithm applied to comparison of names in Harik, ¶0022);
if a degree of similarity provided by the at least one of the name recognition algorithm or the physical address recognition algorithm is above a threshold, determine the comparison is positive (e.g., determine likelihood of a match based on a threshold number of character differences in Harik, ¶0022); and
if the degree of similarity provided by the at least one of the name recognition algorithm or the physical address recognition algorithm is below the threshold, determine the comparison is negative. (e.g., a difference in characters greater than a Levenshtein distance between two names will not produce a match in Harik, ¶0022).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Harik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Harik to improve upon those of Freeman in order to match received person's identity and match it to a corresponding individual in a social network.

With respect to claim 11 Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Harik, in order to match received person's identity and match it to a corresponding individual in a social network (¶0018), discloses: the apparatus of claim 10, wherein the at least one of the name recognition algorithm or the physical address recognition algorithm includes at least one of a programming classics method for comparing characters, a Levenshtein method that determines a minimal number of characters needed to be replaced to create a match, an inclusion method that searches for name prefixes such as Mr. or Dr., an inversion of words method, an inversion of fields method, or combinations thereof to determine the degree of similarity between at least one of the recipient name and the recipient physical address (i.e., a Levenshtein method with a distance for recognizing similarity between names of individuals in Harik, ¶0022).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Harik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Harik to improve upon those of Freeman in order to match received person's identity and match it to a corresponding individual in a social network.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1) and Gifford (US 5,812,776), and further in view of Quine (US 2003/0115280 A1).

With respect to claim 12, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Quine, in order to remediate undeliverable messages due to misspellings of names (¶0066), discloses: the apparatus of claim 1, wherein the processor is configured to:
include a name change option in the ERM notification message (i.e., a module for recognizing and suggesting a closest match to correct misspelled recipient names in Quine, ¶0057);
receive from the user device after selection of the name change option, an amended recipient name (i.e., selecting closest match suggested name in Quine, ¶0069-¶0071);
transmit a message to the sender server that is indicative of the amended recipient name (i.e., reply with suggested closest match name for misspelled name in Quine, ¶0069-¶0071);
if an approval message is received from the sender server, create a second ERM including a second ERM notification message with the amended recipient name (i.e., approve suggested name and correct the message in Quine, ¶0069-¶0071); and
transmit the second ERM notification message with the amended recipient name to the recipient email address. (i.e., retransmit email using the closest match suggested name in Quine, ¶0069-¶0071).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Quine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quine to improve upon those of Freeman in order to remediate undeliverable messages due to misspellings of names.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1) and Gifford (US 5,812,776), and further in view of Pease et al. (US 5,326,104).

With respect to claim 14, Freeman discloses: an electronic registered mail ("ERM") apparatus for lien notifications comprising:
at least one interface configured to receive, from a sender server, (i) recipient information for creating ERM for sending to a recipient (i.e., sender server generates message envelope indicating intended recipient email address in Freeman, fig. 4,¶0025, ¶0026), and (iii) at least one verification option (i.e., privacy policy indicating requirement for certificate that email of intended recipient in Freeman, fig. 4,¶0025, ¶0026), and
a recipient email address (i.e., indicating intended recipient e-mail address in Freeman, fig. 4,¶0024), and
instructions for verification of the recipient based on the at least one verification option (i.e., generating a message envelope including a privacy policy for requiring certificate of receipt by intended recipient in Freeman, fig. 4,¶0024),
transmit the ERM message notification to the recipient email address (i.e., transmitting message envolpe from sender to intended recipient in Freeman, ¶0027),
receive verification information from a user device, which accesses  the ERM notification message to the recipient email address (i.e., receiver transmits key and recipient's email address to the server to verify intended recipient address in Freeman, ¶0028),
compare the verification information to at least some of the recipient information provided by the sender server or a unique code, if the comparison is positive, cause the lien notice to be provided electronically to the recipient (i.e., transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address in Freeman, ¶0028), and
if the comparison is negative, cause the lien notice to be physically mailed to the recipient physical address. (i.e., reject the transaction to decrypt the message content if the e-mail address of intended receiver does not match that returned by the recipient in Freeman, ¶0029).

Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman do(es) not explicitly disclose the following.  Parthasarathy, in order to improve interoperability of sending secure encrypted e-mails to any email address (¶0004), discloses: wherein the ERM notification message includes at least one field or interface for accepting verification information based on the at least one verification option (i.e., e-mail message linked to displaying a UI with form for entering credentials in Parthasarathy, ¶0046).
Based on Freeman in view of Parthasarathy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Parthasarathy to improve upon those of Freeman in order to improve interoperability of sending secure encrypted e-mails to any email address.

Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman and Parthasarathy do(es) not explicitly disclose the following.  Gifford, in order to implement an authorization process for accessing content corresponding to a level of sensitivity (col. 5 lines 13-58), discloses: , the recipient information including a recipient name, a recipient physical address (i.e., challenge for authentication may include user name and home address in Gifford, col. 5 lines 21-41),
create an ERM notification message for the recipient by including the recipient name (i.e., challenge includes referencing account credentials including a user name in Gifford, col. 5 lines 12-34),
the recipient physical address (i.e., receiving the identifying information such as a physical home address to identify the recipient of content in Gifford, col. 5 lines 35-58).
Based on Freeman in view of Parthasarathy, and further in view of Gifford, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gifford to improve upon those of Freeman in order to implement an authorization process for accessing content corresponding to a level of sensitivity.

Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Pease, in order to improve efficiency by retrieving account details and generating documents regarding a user account (col. 14 line 61 to col. 15 line 16), discloses: , (ii) overdue account information (i.e., flag accounts based on changes to account balances in Pease, col. 14 line 61 to col. 15 line16);
a memory device storing template forms for lien notices and coding for jurisdictional rules regarding lien notices (i.e., flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules in Pease, col. 14 line 61 to col. 15 line16); and
a processor communicatively coupled to the at least one interface and the memory device,
the processor configured to: determine a jurisdiction related to the recipient or an account of the recipient (e.g., determining compliance with federal jurisdiction corresponding to the payee and payer in Pease, col. 14 line 61 to col. 15 line16),
determine a lien notice is to be generated based on the coding for jurisdictional rules that are related to the determined jurisdiction and the overdue account information (i.e., generate financial form or document according to federal regulation based on an amount in a users account in Pease, col. 14 line 61 to col. 15 line16),
generate the lien notice for the recipient (e.g., generating a federal form in Pease, col. 14 line 61 to col. 15 line16).
Based on Freeman in view of Parthasarathy and Gifford, and further in view of Pease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pease to improve upon those of Freeman in order to improve efficiency by retrieving account details and generating documents regarding a user account.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1), Gifford (US 5,812,776) and Pease et al. (US 5,326,104), and further in view of Fellenstein (US 2004/0019644 A1)

With respect to claim 15, Pease discloses flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules (col. 14 line 61 to col. 15 line16).  Freeman, Parthasarathy, and Gifford do(es) not explicitly disclose the following.  Fellenstein, in order to providing a single message with sections that may be hidden to secure the information (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to include the lien notice with the ERM notification message and cause the lien notice to be unlocked if the comparison is positive (i.e., sensitive text is included in the message, users can request access to the text or be denied based on an approval by originator in Fellenstein, ¶0054-0057). 
Based on Freeman in view of Parthasarathy, Gifford, and Pease, and further in view of Fellenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fellenstein to improve upon those of Freeman in order to providing a single message with sections that may be hidden to secure the information.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1), Gifford (US 5,812,776) and Pease et al. (US 5,326,104), and further in view of Naick et al. (US 2005/0108335 A1).

With respect to claim 16, Pease discloses flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules (col. 14 line 61 to col. 15 line16).  Freeman, Gifford, and Parthasarathy do(es) not explicitly disclose the following.  Naick, in order to implement selective display of an email attachment (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to provide the lien notice separately from the ERM notification message and transmit at least one message with the lien notice to the email address of the recipient if the comparison is positive (i.e., receive email stripped of attachment and replaced with a hyperlink; successful authentication of user causes transmission of attachment to recipient's email client in Naick, ¶0032-0033).
Based on Freeman in view of Parthasarathy and Gifford and Pease, and further in view of Naick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Naick to improve upon those of Pease in order to implement selective display of an email attachment.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1), Gifford (US 5,812,776) and Pease et al. (US 5,326,104), and further in view of Novak et al. (US 2014/0222669 A1).

With respect to claim 17, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, Gifford, and Pease do(es) not explicitly disclose the following.  Novak, in order to implement a cash flow management system between billing and payer transactions (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to:
include a hyperlink to a payment processor in the lien notice (i.e., sending an email to the payer with a URL to connect to the site of a payments provider in Novak, ¶0047);
after causing the lien notice to be provided to the recipient, receive an indication of a payment from the payment processor (i.e., an alert system for generating an alert that a payment was received for the payee in Novak, ¶0052); and
update the overdue account information to reflect the payment by the recipient. (i.e., an accounts records management system for recording deposits to accounts corresponding to invoices generated by the system in Novak, ¶0059).
Based on Freeman in view of Parthasarathy, Gifford, and Pease, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Freeman in order to implement a cash flow management system between billing and payer transactions.

With respect to claim 18, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, Gifford, and Pease do(es) not explicitly disclose the following.  Novak, in order to implement a cash flow management system between billing and payer transactions (abstract), discloses: the apparatus of claim 17, wherein the processor is configured to transmit a payment message to the sender server that is indicative of the payment (i.e., an alert system for generating an alert that a payment was received for the payee in Novak, ¶0052).
Based on Freeman in view of Parthasarathy, Gifford, and Pease, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Freeman in order to implement a cash flow management system between billing and payer transactions.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1), Gifford (US 5,812,776) and Pease et al. (US 5,326,104), and further in view of Ganesan (US 2015/0281231 A1).

With respect to claim 19, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, Gifford, and Pease do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet or authenticate the identity of a user (¶0051), discloses: the apparatus of claim 14, wherein the processor is configured to:
include a feature to initiate communication via at least one of a text message program, an email message program, or a phone program in the lien notice (i.e., request user to engage a smartphone app to communicate with the registrar in Ganesan, ¶0052);
after causing the lien notice to be provided to the recipient, receive from the user device a communication via the at least one of the text message program, the email message program, or the phone program (i.e., exchanging communications with the user's smartphone app to verify the user's identity in Ganesan, ¶0053); and
route the communication to an account or a queue of an operator for responding. (i.e., registrar communicates and responds with user smartphone app, for example repeating code submission for security reasons in Ganesan, ¶0053).
Based on Freeman in view of Parthasarathy, Gifford, and Pease, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Freeman in order to remotely vet or authenticate the identity of a user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2009/0006851 A1) in view of Parthasarathy et al. (US 2018/0198799 A1), Gifford (US 5,812,776) and Pease et al. (US 5,326,104), and further in view of Quine et al. (US 2003/0115280 A1).

With respect to claim 20, Freeman discloses transmit encryption key to message content based on comparing the sender intended email recipient and the recipients actual email address (¶0028).  Freeman,  Parthasarathy, Gifford, and Pease do(es) not explicitly disclose the following.  Quine, in order to remediate undeliverable messages due to misspellings of names (¶0066), discloses: the apparatus of claim 14, 
wherein the processor (i.e., a module for recognizing and suggesting a closest match to correct misspelled recipient names in Quine, ¶0057) is configured to:
include a name change option in the ERM notification message (i.e., selecting closest match suggested name in Quine, ¶0069-¶0071);
receive from the user device after selection of the name change option, an amended recipient name (i.e., reply with suggested closest match name for misspelled name in Quine, ¶0069-¶0071);
transmit a message to the sender server that is indicative of the amended recipient name (i.e., approve suggested name and correct the message in Quine, ¶0069-¶0071); and
if an approval message is received from the sender server, verify the recipient or a substitute recipient using the received verification information and the amended recipient name (i.e., retransmit email using the closest match suggested name in Quine, ¶0069-¶0071).
Based on Freeman in view of Parthasarathy, Gifford, and Pease, and further in view of Quine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quine to improve upon those of Freeman in order to remediate undeliverable messages due to misspellings of names.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
10/8/2022

/S. L./Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447